     Case 2:19-cv-00747 Document 14 Filed 10/23/20 Page 1 of 2 PageID #: 1131

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


TABITHA LYNN SMITH

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:19-cv-00747

ANDREW SAUL,
Commissioner of Social Security,

                           Defendant.


                                        ORDER

        This action was referred to United States Magistrate Judge Omar Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On March 3, 2020, Magistrate Judge Aboulhosn

submitted his Proposed Findings & Recommendations [ECF No. 13] (“PF&R”) and

recommended that the court DENY Plaintiff’s request for reversal or remand

[ECF No. 11]; GRANT Defendant’s request to affirm the decision of the

Commissioner [ECF No. 12]; AFFIRM the final decision of the Commissioner; and

DISMISS the matter from dismiss this matter from the Court’s docket. Neither party

timely filed objections to the PF&R nor sought an extension of time.

        A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).
  Case 2:19-cv-00747 Document 14 Filed 10/23/20 Page 2 of 2 PageID #: 1132

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DISMISSES without prejudice this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER:        October 23, 2020
